                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ARTURO SALAS,                              §
                    PLAINTIFF,             §
                                           §
V.                                         §   CASE NO. 3:18-CV-02475-K
                                           §
COMMISSIONER OF SOCIAL SECURITY,           §
                DEFENDANT.                 §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge. Accordingly, Plaintiff is awarded attorney’s fees in the amount

of $2,698.59. The fee award shall be made payable directly to Plaintiff, but sent in

care of his attorney.

       SO ORDERED.

       Signed February 24th, 2020.

                                        _________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
